Exhibit YUM! Brands, Inc. Ratio of Earnings to Fixed Charges Years Ended 2008-2004 (In millions except ratio amounts) 52 weeks 53 weeks 52 weeks 2008 2007 2006 2005 2004 Earnings: Pretax income from continuing operations before cumulative effect of accounting changes $ 1,280 $ 1,191 $ 1,108 $ 1,026 $ 1,026 Minority interest 11 — 50% or less owned Affiliates’ interests, net (1 ) (7 ) (12 ) (8 ) 2 Interest Expense 273 217 172 148 145 Interest portion of net rent expense 258 243 209 179 164 Earnings available for fixed charges $ 1,821 $ 1,644 $ 1,477 $ 1,345 $ 1,337 Fixed Charges: Interest Expense $ 273 $ 217 $ 174 $ 148 $ 146 Interest portion of net rent expense 258 243 209 179 164 Total fixed charges $ 531 $ 460 $ 383 $ 327 $ 310 Ratio of earnings to fixed charges 3.43 3.57 3.86 4.11 4.31
